14-2283
    Suo v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 469 166
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    5th day of January, two thousand sixteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROBERT D. SACK,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________
    NAIYING SUO,
             Petitioner,
                   v.                                                14-2283
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________
    FOR PETITIONER:                      Dehai Zhang, Flushing, New York.


    FOR RESPONDENT:                      Benjamin C. Mizer, Acting Assistant
                                         Attorney General; Claire L. Workman,
                                         Senior Litigation Counsel; Briena L.
                                         Strippoli, Trial Attorney, Office of
                                         Immigration Litigation, United
                               States Department of Justice,
                               Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Naiying Suo, a native and citizen of the

People’s Republic of China, seeks review of a June 12, 2014

decision of the BIA affirming an October 21, 2013 decision of

Immigration   Judge   (“IJ”)    Alan   A.   Vomacka   denying   Suo’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).            See In re

Naiying Suo, No. A087 469 166 (B.I.A. June 12, 2014), aff’g No.

A087 469 166 (Immig. Ct. N.Y.C. Oct. 21, 2013).           Under the

circumstances of this case, we review the IJ’s decision as

modified and supplemented by the BIA decision, see Xian Tuan

Ye v. DHS, 446 F.3d 289, 293, 296 (2d Cir. 2006), applying well

established standards of review, see 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).           In

doing so, we assume the parties’ familiarity with the underlying

facts and procedural history in this case.

                                  2
    For asylum applications such as Suo’s, governed by the REAL

ID Act of 2005, the agency may, considering the totality of the

circumstances, base a credibility finding on the plausibility

of an asylum applicant’s account and inconsistencies in his

statements, so long as they reasonably support an inference that

he is not credible.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).   We defer “to

an IJ’s credibility determination unless, from the totality of

the circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”     Xiu Xia Lin

v. Mukasey, 534 F.3d at 167.

    The agency reasonably relied on implausible aspects of

Suo’s claim, the discrepancies between his testimony and that

of his witnesses, and his lack of relevant corroborating

evidence in finding him not credible.       We uphold an IJ’s

implausibility findings unless we have a “definite and firm

conviction that a mistake has been committed” and as long as

the finding is “tethered to record evidence.”   Wensheng Yan v.

Mukasey, 509 F.3d 63, 67 (2d Cir. 2007); see Ming Xia Chen v.

BIA, 435 F.3d 141, 145 (2d Cir. 2006).


                                3
     Here, while Suo explained that after he was told not to

practice Zhong Gong at work, he only practiced in isolated

places when he thought no one was around, the IJ reasonably found

that explanation implausible because Suo did not explain why

he continued to practice while he was at work at all; he had

claimed he was practicing Zhong Gong only for his health and

so could have limited his practice to the safety of his home.

See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (agency

need not credit applicant’s explanation unless it would compel

reasonable fact-finder to do so).

    The agency’s finding that Suo and his witnesses were

inconsistent as to Suo’s work history is also supported by

substantial evidence based on discrepancies as to whether and

when Suo worked in restaurants in New York, Minnesota, New

Hampshire, or Massachusetts.    In 2010, Suo testified that in

2008 and 2009 he worked as a cook in New York and Minnesota.

In 2013, he testified that before working in Minnesota he worked

in New Hampshire and Massachusetts and he never worked in New

York.   Similarly, Suo’s two witnesses testified that they

worked with him in New Hampshire and Massachusetts.


                               4
    Having questioned Suo’s credibility, the agency reasonably

relied further on his failure to provide relevant corroborating

evidence sufficient to rehabilitate his testimony: Suo did not

present any documentary evidence showing that he had been

arrested and detained in China, and neither he nor his witnesses

presented any documents to show that they had worked together

at restaurants in New Hampshire and Massachusetts.             “An

applicant’s failure to corroborate his [] testimony may bear

on credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question.”     Biao Yang v. Gonzales, 496

F.3d 268, 273 (2d Cir. 2007).

    Because    substantial   evidence    supports   the   agency’s

findings that Suo’s claim was implausible and his testimony

inconsistent, we conclude that a totality of the circumstances

supports the agency’s adverse credibility determination.       See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d

at 167.   Further, because the only evidence of a threat to Suo’s

life or freedom depended upon his credibility, the agency’s

finding that he was not credible provided an adequate basis for


                                5
denying him asylum, withholding of removal, and CAT relief.

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                       FOR THE COURT:
                       Catherine O=Hagan Wolfe, Clerk of Court




                             6